Title: From Benjamin Franklin to ―――, 15 July 1777
From: Franklin, Benjamin
To: ——


Sir
Paris, July 15. 1777.
I received last Night yours of the 7th. Instant. From what I know of Capt. Wickes and his Carracter, I am persuaded he is not capable of the Injustice you mention, and that the Matter must have been misrepresented to you. However, being desirous not only to procure Justice, but if possible to give Satisfaction to all of this much respected Nation, who may think they have any cause of complaint against our People; and as no Judgment can well be formed by hearing one Party only, I have desired our Agent Mr. Williams now residing in Nantes, to enquire into the Affair, impartially, and report to me the Circumstances as he finds them. I have the Honour to be, &ca.
B Franklin
Complaint of Frenchman
